t c summary opinion united_states tax_court tessie a manuel petitioner v commissioner of internal revenue respondent docket no 11748-09s filed date tessie a manuel pro_se matthew williams for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax after concession sec_1 the issues for decision are whether petitioner is entitled to dependency_exemption deductions for d m and s m whether petitioner is entitled to head_of_household filing_status whether petitioner is entitled to the child_tax_credit and additional_child_tax_credit and whether petitioner is entitled to an earned_income_credit eic background some of the facts have been stipulated and are so found the stipulation of facts the supplemental stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in california petitioner married luis marroquin mr marroquin in mr marroquin had four children with his first wife two of the children d m and s m resided with mr marroquin in in 1in the notice_of_deficiency respondent determined petitioner’s proper filing_status as single respondent now agrees that petitioner is entitled to married filing separate status on the basis of petitioner’s taxable_income this concession will not alter the amount of the deficiency 2the court refers to minor children by their initials see rule a the home he shared with petitioner in california d m was born in and was years old in s m was born in and wa sec_15 years old in there is no evidence either child provided any of his or her own support to supplement the family income petitioner took a job as a fish processor in alaska and in was away from home for months january-april and june-october although she lived and worked in alaska during those months she sent most of her earnings to her husband in california to help support the family petitioner timely filed her form_1040 u s individual_income_tax_return on the return she claimed head_of_household filing_status two dependency_exemption deductions the child_tax_credit and additional_child_tax_credit and the eic respondent issued a notice_of_deficiency on date determining a deficiency of dollar_figure respondent determined that petitioner is ineligible for the claimed head_of_household filing_status the dependency_exemption deductions the child_tax_credit and additional_child_tax_credit and the eic petitioner timely filed a petition in response to the notice_of_deficiency discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of showing that the determination is in error rule a 290_us_111 deductions are a matter of legislative grace 308_us_488 292_us_435 a taxpayer bears the burden of proving entitlement to any deduction claimed rule a 503_us_79 welch v helvering supra wilson v commissioner tcmemo_2001_139 a taxpayer is required to maintain records sufficient to substantiate deductions claimed on his or her income_tax return sec_6001 sec_1_6001-1 e income_tax regs pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioner has neither alleged that sec_7491 applies nor established her compliance with the substantiation and recordkeeping requirements see sec_7491 and b petitioner therefore bears the burden_of_proof see rule a i dependency_exemption deduction a general a taxpayer is entitled to a dependency_exemption deduction only if the claimed dependent is a qualifying_child or a qualifying_relative as defined under sec_152 and d sec_152 a qualifying_child is defined as the taxpayer’s child brother sister stepbrother or stepsister or a descendant of any of them sec_152 and the term child includes a legally adopted individual and a foster_child placed in the care of the taxpayer by an authorized_placement_agency or by a court order sec_152 petitioner is not a biological parent of either d m or s m nor has petitioner adopted either child therefore d m and s m are not petitioner’s qualifying children an individual who is not a qualifying_child may under certain conditions qualify as a dependent if he or she is a qualifying_relative sec_152 under sec_152 a qualifying_relative is an individual a who bears a qualifying relationship to the taxpayer b whose gross_income for the year is less than the sec_151 exemption_amount c who receives over one-half of his or her support from the taxpayer for the taxable_year and d who is not a qualifying_child of the taxpayer or of any other taxpayer for the taxable_year to fit within the definition of a qualifying_relative the individual must satisfy each of the above requirements there are multiple reasons d m and s m are not petitioner’s qualifying relatives b sec_152 sec_152 requires a qualifying_relative to be neither the taxpayer’s qualifying_child nor the qualifying_child of any other taxpayer a qualifying_child must meet all of the following requirements bear a relationship to the taxpayer such as son or daughter have the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year be under the age of and not provide more than one-half of his own support sec_152 d m and s m are qualifying children of mr marroquin because they are his children d m and s m had the same principal_place_of_abode for more than months with mr marroquin d m and s m were and years old and they did not provide any of their own support thus d m and s m meet all four requirements for the year since d m and s m are the qualifying children of mr marroquin neither can be a qualifying_relative for purposes of petitioner’s claimed dependency_exemption deductions see sec_152 c sec_152 and c even if the provisions of sec_152 were satisfied d m and s m would fail to qualify under the provisions of sec_152 and c sec_152 lists eight qualifying relationships seven of which involve various familial relationships which do not apply to the circumstances herein the eighth type of qualifying relationship applies to an individual other than the taxpayer’s spouse who has the same principal_place_of_abode as the taxpayer and is a member of the taxpayer’s household for the taxable_year sec_152 in order for an individual to be considered a member of a taxpayer’s household the taxpayer must maintain the household and both the taxpayer and the individual must occupy the household for the entire taxable_year sec_1_152-1 income_tax regs a temporary absence from the household will not prevent an individual from being considered as living with the taxpayer for the entire year id a taxpayer maintains a household when he or she pays more than one-half of the expenses for the household see sec_2 revrul_64_41 c b part not only did petitioner not occupy the household for months of but she also has not shown that she maintained the household in order for the court to determine whether a taxpayer provided over one-half of the cost of maintaining a household the taxpayer must establish the total cost of maintaining the household see rosen v commissioner tcmemo_1994_40 see also smith v commissioner tcmemo_2008_229 costs of maintaining a household include property taxes mortgage interest rent utility charges upkeep and repairs property insurance and food consumed on the premises sec_1_2-2 income_tax regs mr marroquin earned approximately dollar_figure in gross_income for whereas petitioner earned approximately dollar_figure although petitioner claimed to have sent her entire paycheck home we cannot conclude on the basis of the record that the amount she sent home accounted for more than one-half of the household expenses petitioner did not provide records proving the household expenses the amount that she paid towards those expenses or that she paid more than one-half of the total expenses for the household petitioner and mr marroquin failed to provide testimony that might have sufficed in this regard therefore petitioner has not proven that d m and s m were qualifying relatives see sec_152 or that d m and s m received more than half of their support from petitioner see sec_152 accordingly d m and s m are not petitioner’s qualifying relatives under either sec_152 or c ii head_of_household filing_status sec_1 imposes a special tax_rate on an individual taxpayer who files a federal_income_tax return as a head_of_household sec_2 in pertinent part defines a head_of_household as an individual taxpayer who is unmarried as of the close of the taxable_year and is not a surviving_spouse and maintains as his home a household that constitutes for more than one-half of the taxable_year the principal_place_of_abode as a member of such household of a dependent for whom the taxpayer is entitled to a deduction under sec_151 see also eg 128_tc_13 the taxpayer is considered as maintaining a household only if the taxpayer furnishes over one-half of the cost of maintaining the household sec_2 petitioner was married in and has not shown that she had a dependent or provided evidence to show she maintained the household petitioner is not entitled to head_of_household filing_status iii child_tax_credit sec_24 provides a credit with respect to each qualifying_child of the taxpayer sec_24 defines the term qualifying_child as a qualifying_child of the taxpayer as defined in sec_152 who has not attained age the child_tax_credit may not exceed the taxpayer’s regular_tax_liability sec_24 where a taxpayer is eligible for the child_tax_credit but the taxpayer’s regular_tax_liability is less than the amount of the child_tax_credit potentially available under sec_24 sec_24 makes a portion of the credit known as the additional_child_tax_credit refundable since d m and s m are not petitioner’s qualifying children petitioner is not entitled to the child_tax_credit or the additional_child_tax_credit 3the credit is reduced by dollar_figure for each dollar_figure or fraction thereof by which an individual’s modified_adjusted_gross_income exceeds specified amounts not relevant herein sec_24 iv earned_income_credit an eligible_individual is entitled to a credit against his federal_income_tax liability calculated as a percentage of his earned_income subject_to certain limitations sec_32 rowe v commissioner supra pincite different percentages and amounts are used to calculate the eic depending on whether the eligible_individual has no qualifying children one qualifying_child or two or more qualifying children sec_32 rowe v commissioner supra pincite a qualifying_child means a qualifying_child of the taxpayer as defined in sec_152 sec_32 as previously discussed d m and s m are not petitioner’s qualifying children thus petitioner is not entitled to the eic with two qualifying children for conclusion for the reasons discussed herein petitioner is not entitled to the claimed dependency_exemption deductions credits or head_of_household filing_status respondent’s determination is therefore sustained 4petitioner’s adjusted_gross_income for exceeded dollar_figure accordingly she is also ineligible to claim an earned_income_credit under sec_32 as an individual without a qualifying_child see revproc_2006_53 sec_3 2006_2_cb_996 to reflect the foregoing decision will be entered for respondent
